DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 11-17, 19-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the limitation, “the first location being a beginning subcarrier of the synchronization signal block, and the second location being a boundary location of the PRB in the system common PRB grid”.
Park (KR Application No. 10-2017-0075778 hereinafter Park ‘778 for US 10,999,118 B2) discloses a method, comprising: obtaining location information, wherein the location information indicates an offset (offset 1 or offset 2 or offset 3) between a second location of a physical resource block (PRB) in a system common PRB grid and a first location in a synchronization signal block (figs. 8 and 10), the system common PRB grid having a first subcarrier spacing (SCS/2), and the first location overlapping with the PRB in the system common PRB grid (e.g. part of shaded Sync BW), and wherein a value of the offset is M indicating an offset of M subcarriers between the first location and the second location, M is a value of a preset value set, and sending the location information via a physical broadcast channel (e.g. figs. 8 and 10).
Zhang et al. (US 2015/0350928 A1) teaches the preset value set is {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23} (paragraph [0029]-[0030]).
However, the above prior arts fail to disclose the first location being a beginning subcarrier of the synchronization signal block, and the second location being a boundary location of the PRB in the system common PRB grid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIBROM T HAILU/Primary Examiner, Art Unit 2461